PER CURIAM.
We agree with the trial court that since the relevant insurance policies do not clearly and unambiguously create a coverage exclusion for the water loss suffered by the Dashes, the Dashes are entitled to total coverage, as a matter of law, on the 65%-35% participation ratio provided by the applicable insurance provisions. The trial court’s ruling is supported by the well-settled “general rule of interpretation that when the terms of an insurance policy are capable of two or more constructions, the construction permitting recovery is to be given effect.” Shelby Mutual Insurance Company of Shelby, Ohio v. Manchester, 376 So.2d 266, 268 (Fla. 3d DCA 1979), cert. denied, 388 So.2d 1118 (Fla.1980) (and cases cited therein). Summary judgment in favor of appellees is affirmed.
Affirmed.